DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 27JAN2021 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed 27OCT2020.
Applicant's arguments filed 27JAN2021 have been fully considered.
Regarding CHERUBINI, Applicant argues a method of operation, but amended independent claim 1 is a device claim. A method of operation does not impart differentiating structure of the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding KOBAYASHI, the reference is specifically removing material as the centrifuge rotates (abstract; C2/L52-54).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 line(s) 1 sets forth the limitation “The cell washer of claim 4”. Claim 4 cancelled and thus the claim scope cannot be ascertained. The Applicant is advised to make claim 7 dependent on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,5-11,15,40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHERUBINI (WO 2016016345).
Regarding claims 1,40, CHERUBINI teaches automated system for processing particles (title, Figs.) including a cell washer comprising:
a vessel (rotatable vessel, Fig. 1C #200) capable of holding cells (P12/L1-3), the vessel comprising an elongated body (Fig. 2A) including an opening (Fig. 2A #210), an inner surface, and a pocket (interior of Fig. 2A) defined by a first inner surface portion (inner surface of the intermediate portion, Fig. 2A #206) of the inner surface disposed between and radially outward relative to a second inner surface portion (inner surface of the upper portion, Fig. 2A #205) and a third inner surface portion (inner surface of the lower portion, Fig. 2A #207) of the inner surface, and a cavity (inner space, Fig. 2A #202); and
an actuating device or rotor (rotary drive, Fig. 1C #602) capable of causing the vessel to spin or rotate about an axis (Fig. 1C #201); and,

Regarding claim 5, CHERUBINI teaches the conduit comprises a tip disposed adjacent a wall of the vessel and below the pocket (P12/L19-20; 18/L26-30).
Regarding claim 6, CHERUBINI teaches the conduit is parallel to the axis (see Fig. 1B #912).
Regarding claim 7, CHERUBINI teaches the conduit is in fluid communication with a fluid pump (P12/L17).
Regarding claim 8, CHERUBINI teaches an upper annular portion (Fig. 2A #205) disposed between the pocket and the opening (P12/L17).
Regarding claim 9, CHERUBINI teaches a probe (Fig. 1B #912) coupled to an elevator, the elevator capable of lowering the probe through the opening, the probe being in fluid communication with a pump (P12/L17; note that the pipettor can be introduced all the way to the bottom of the rotatable vessel; P3/L17-19).
Regarding claim 10, CHERUBINI teaches a controller (Fig. 1A #110) capable of controlling the actuating device or rotor (P11/L1-9).
Regarding claim 11, CHERUBINI teaches a “dispense” probe and an “aspiration” probe passing through the opening and into the vessel (P7/L4-5; “The pipettor may comprise one or more reusable washable needles such as a steel needle, or use disposable pipette tips.” P7/L15-16).
Regarding claim 15, the claim sets forth a method and/or the material worked on as an intended use of the apparatus. A claim is only limited by positively recited In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
In any case, CHERUBINI teaches a biological fluid comprising cells within the pocket (P1/L9; P13/L20-22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim(s) 2-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or in the alternative under 35 U.S.C. 103 as obvious over CHERUBINI (WO 2016016345).
Regarding claim 2, CHERUBINI teaches the cavity is defined by a lower portion of the body (Fig. 2A #207) and is below the pocket, wherein the pocket has a length to depth ratio. The ratio range of “2 or more to 1” appears to be either satisfied or obvious in view of Fig. 2C as optimizing the desired volume of the pocket.
The length to depth ratio has not been established to provide any criticality or to provide any unexpected result/benefit over the prior art of record. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Regarding claim 3, CHERUBINI teaches a transition from the first inner surface portion to the second inner surface portion is a sigmoid-shaped transition (see Fig. 2A).
Claim(s) 12-14 are rejected under 35 U.S.C. 103 as obvious over CHERUBINI (WO 2016016345) in view of KOBAYASHI (US 4296882).
Regarding claims 12-14, CHERUBINI does not teach probes with bent ends. However, KOBAYASHI teaches a centrifugal fluid processing device (title, Figs.) 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the probes of CHERUBINI with the bent ends and off center as taught by KOBAYASHI in order to collect the desired layer and/or dispense fluid in the desired location. The references are combinable, because they are in the same technological environment of centrifuges. See MPEP 2141 III (A) and (G).
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Liam Royce/Examiner, Art Unit 1777
LIAM A. ROYCE
Primary Examiner
Art Unit 1777